DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 1 and 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            In claim 1, line 18, “the ambient oxygen” lacks antecedent basis.  Also, “the final step” in line 22 is unclear.  It is suggested replacing “the final step” with –the final step of the alternating pressurization and vent steps-- to overcome same.  Line 29 is indefinite as it is not clear if there are two levers at the top of each pivot or one lever at the top of each pivot.  Bridging lines 30 and 31, “the bottom section” lacks antecedent basis.  In line 29, “the contents” lacks antecedent basis.  It is suggested that “the” be removed and then in line 83 between “assembly with” and “roasted coffee beans”, insert –contents, said contents being--.  Bridging lines 84 and 85, “the closed position” lacks antecedent basis.                                                            Allowable Subject Matter
3.        Claims 1 and 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office 


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


Anthony Weier
March 8, 2022